BRETT, Judge,
specially concurring.
As I view these convictions, this is another instance when the three charges should have been filed as separate counts in one information, as provided for in 22 O.S.1971, § 404. This defendant was accused of forcing the prosecutrix, a freshman student at Oklahoma State University, into his car and later forcing her to attempt to engage in sexual relations with him; and, finally, allegedly requiring her to perform oral sodomy. Defendant testified in his own behalf, and denied each allegation. He asserted that the prosecutrix entered his automobile voluntarily, drank beer and smoked cigarettes with him in the parking lot, and then they proceeded to an oil lease *223outside Stillwater, Oklahoma, where the alleged crimes occurred. The jury believed him with reference to the sexual intercourse, because the verdict was returned as Assault With Intent to Commit Rape. Other circumstances were entered into the testimony that implied some degree of violence and lack of cooperation on the part of the prosecutrix. The defendant also admitted to a conviction in Nevada for Involuntary Homicide. Consequently, the jury had sufficient facts to reach a verdict on the charges alleged.
However, I believe this was a single transaction of events and should have been charged in one information. The situation is confused, however, because defense counsel agreed to the consolidation of the three informations at one trial. Therefore, it may be said that the defendant waived his right to be confronted with one information under the provisions of 22 O.S.1971, § 404. The defendant must enter his objections to procedural matters in order to preserve them on appeal. Nonetheless, I still believe the proper administration of justice requires prosecutors to utilize the proper statutes in matters of this nature. See, Brumbelow v. State, Okl.Cr., 488 P.2d 1298 (1971), and Lawson v. State, Okl.Cr., 484 P.2d 900 (1971). Therefore, on the basis of this waiver, I am forced to concur in this decision.